Citation Nr: 0911276	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative disc disease of the lumbosacral spine 
(low back disability), currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a higher initial rating for lumbar 
radiculopathy of the left side associated with the service-
connected low back disability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the RO in New York, 
New York, that granted service connection for degenerative 
disc disease of the lumbosacral spine, and left side lumbar 
radiculopathy, each rated 10 percent disabling.  The Veteran 
appealed for higher ratings.  A personal hearing was held 
before the undersigned Veterans Law Judge in September 2008.

The Veteran submitted additional pertinent evidence at his 
hearing in September 2008, and waived RO review of such 
evidence.  Hence, the Board will consider this evidence in 
its decision.  38 C.F.R. § 20.1304 (2008).

The Board finds that a March 2008 letter from a VA physician 
suggests that the Veteran is unable to work due to his 
service-connected low back disability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that once a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total disability 
compensation rating based on individual unemployability (TDIU 
rating).)  Hence, the issue of entitlement to a TDIU rating 
is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  Taking into account his complaints of pain, the Veteran's 
low back disability is manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees but not 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  The evidence also shows muscle spasm and guarding 
with an abnormal gait at times.

2.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of back pain or intervertebral disc syndrome

3.  The competent evidence demonstrates that the service-
connected lumbar radiculopathy of the left side is manifested 
by no more than mild incomplete paralysis of the sciatic 
nerve. 


CONCLUSIONS OF LAW

1.  The Veteran meets the criteria for a 20 percent rating, 
but no higher, for degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5242, 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for 
lumbar radiculopathy of the left side have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.25, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5243, 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a November 2006 letter, issued prior to the 
decision on appeal, and in a June 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The 
November 2006 letter advised the Veteran how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The June 2008 
letter described the types of medical and lay evidence that 
the Veteran may submit that are relevant to establishing 
entitlement to increased compensation.  The claim was last 
readjudicated in August 2008.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
degenerative disc disease of the lumbosacral spine and lumbar 
radiculopathy of the left side.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service- 
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  By a statement dated in 
July 2008, the Veteran stated that he had no additional 
evidence to submit.  He thereafter submitted additional 
medical evidence, with a waiver of initial RO review of such 
evidence.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence, as well as describing the impact his back and leg 
disabilities had on his functioning.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that, at the September 2008 hearing, 
the Veteran said his service-connected lumbosacral disability 
had worsened since the December 2006 VA examination.  Where 
the claimant claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, however, the Board 
does not find that the VA examination in December 2006 is too 
old to adequately evaluate the current state of the Veteran's 
lumbosacral and leg disabilities.  First, we note that the VA 
examination was conducted just over two years ago.  The Board 
also notes that subsequent ongoing VA treatment records are 
on file, and finds that these records adequately reflect the 
current level of severity of the service-connected 
disabilities.

II.  Analysis

The Veteran contends that his service-connected degenerative 
disc disease of the lumbosacral spine and lumbar 
radiculopathy of the left side are more disabling than 
currently evaluated.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a  practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§  4.40, 
4.45.



Lumbosacral Spine

The RO established service connection for degenerative disc 
disease of the lumbosacral spine in a January 2007 rating 
decision, effective March 8, 2006 (the date of receipt of the 
Veteran's claim for service connection).  Throughout the 
rating period on appeal, the veteran's degenerative disc 
disease of the lumbosacral spine has been evaluated as 10 
percent disabling, under Diagnostic Code 5242, pertaining to 
degenerative arthritis of the spine.  The Veteran has 
appealed for a higher rating.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a.

VA medical records dated from 2003 to 2008 reflect treatment 
for low back pain.  A 2003 magnetic resonance imaging (MRI) 
scan of the lumbosacral spine showed degenerative disc 
disease at the L3-4 through L5-S1 levels.  A May 2003 
electromyography study showed findings suggestive of probable 
left S1 radiculopathy without ongoing degenerative changes.  

If it is shown there is disc disease, then a veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires incapacitating 
episodes of at least 4 weeks but less than 6 weeks in the 
past 12 months and a 60 percent rating requires 
incapacitating episodes of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bedrest and 
treatment "prescribed by a physician."  Id.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 10 percent.  
During the December 2006 VA examination the Veteran stated 
that he had flare-ups precipitated by lifting and in the 
mornings.  There is no record of a doctor prescribing him 
bedrest for his low back disability.  Without prescribed 
bedrest, the Veteran is not entitled to a rating under the 
criteria for incapacitating episodes.  Therefore, these 
criteria do not provide a rating higher than 10 percent.

The Board notes that VA outpatient treatment records reflect 
ongoing treatment for non-service-connected spondylosis and 
degenerative disc disease of the cervical spine, with 
radiculopathy, in addition to ongoing treatment for the 
service-connected low back disability.  In this regard, the 
Board notes that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  Hence, symptoms of the non-service-connected 
cervical spine disability will not be used to evaluate the 
service-connected low back disability.

When evaluating the low back disability, in order to be 
entitled to the next-higher 20 percent rating, the evidence 
must show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The December 2006 VA examination demonstrated flexion to 70 
degrees, extension backward to 30 degrees, lateral flexion 
within normal limits bilaterally (with pain beginning at 
flexion greater than 20 degrees), and rotation within normal 
limits bilaterally (with pain beginning greater than 20 
degrees).  The combined range of motion of the thoracolumbar 
spine on this examination, taking into consideration the 
limitation due to pain, was 180 degrees.  The examiner noted 
guarding with forward flexion and straightening of the lumbar 
lordosis.  There was no muscle spasm.

Paraspinal muscle spasm of the low back was noted on 
examination in an April 2007 VA outpatient treatment record.  
Sensation of the lower extremities was grossly intact to 
light touch bilaterally, strength was 5/5 throughout, and 
patellar reflexes were 2+ and symmetric.  In a subsequent 
physical therapy note, the examiner indicated that the 
Veteran ambulated with a decreased step length in the right 
lower extremity.  Muscle spasm was again noted in September 
2007.  A VA outpatient treatment record dated in February 
2008 reflects the following range of motion of the lumbar 
spine:  60 degrees forward flexion, 5 degrees extension, and 
15 degrees lateral bending bilaterally.  A subsequent VA 
outpatient treatment record reflects "marked limitation [of 
motion] of the lumbar spine," and an abnormal antalgesic 
gait.

A March 2008 neurology consult showed that the Veteran used a 
cane to climb stairs and had a history of an abnormal gait.  
On examination, gait was within normal limits.  A March 2008 
VA magnetic resonance imaging (MRI) scan of the lumbar spine 
showed multi-level degenerative change of the lumbar spine, 
most severe at L4-5.  A May 2008 neurology note reflects that 
a VA neurosurgeon recommended low back disc surgery; 
subsequent records reflect that the Veteran has declined such 
surgery.

When the veteran's service-connected degenerative disc 
disease of the lumbosacral spine is evaluated in light of all 
the medical records, including reported degrees of lumbar 
motion, and effects of pain on use (38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
finds that the claimant meets the criteria for a 20 percent 
rating for his degenerative disc disease of the lumbosacral 
spine  under Diagnostic Code 5242, based on the degree of 
limitation of forward flexion, as well as guarding severe 
enough to result, at times, in an abnormal gait.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

As to whether the Veteran meets the criteria for the next 
higher 40 percent rating, as noted above, the medical 
evidence is negative for evidence that forward flexion of the 
thoracolumbar spine is 30 degrees or less even taking into 
account the claimant's complaints of pain.  Likewise, the 
record is negative for ankylosis of the entire thoracolumbar 
spine and in the absence of ankylosis the Board may not rate 
his service-connected low back disability as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because there 
is no evidence of ankylosis of the thoracolumbar spine, the 
Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disability.  
38 C.F.R. § 4.71a.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.

Lumbar Radiculopathy of the Left Side

The RO has rated the Veteran's lumbar radiculopathy of the 
left side as 10 percent disabling under Diagnostic Code 8520.

As for the neurologic manifestations associated with the 
veteran's low back disability, under the criteria in effect 
throughout the period of this claim, complete paralysis of 
the sciatic nerve warrants an 80 percent evaluation; with 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderately incomplete paralysis.  38 C.F.R. 
§ 4.124.

The veteran has complained for several years of low back pain 
that radiates to his left lower extremity, including at the 
December 2006 VA examination.  The December 2006 VA examiner 
diagnosed left-sided lumbar radiculopathy.  A sensory 
examination was intact, reflexes were symmetrical, and there 
was no LaSegue's sign.  Motor strength was 4/5 in the lower 
extremities.  The Veteran could walk unaided.  In March 2008, 
motor strength was 5/5, deep tendon reflexes were +2, and 
ankle jerk was absent.  The pertinent diagnostic impression 
was lumbar spondylosis with mild radiculopathy.  In May 2008, 
the Veteran complained of numbness and tingling in his left 
lower extremity.  On examination, motor strength was full, 
sensation was intact, deep tendon reflexes were 1+, and toes 
were downgoing bilaterally.  Gait was normal.  

The veteran has consistently denied bowel and bladder 
impairment, and the veteran's neurological impairment does 
not result in falls or the inability to walk.   Applying the 
veteran's neurological manifestations of lumbar radiculopathy 
of the left side  to the criteria for rating paralysis of the 
sciatic nerve, under Diagnostic Code 8520, the criteria are 
met for the assignment of a rating of 10 percent, but no 
higher, for mild incomplete paralysis of the right sciatic 
nerve.  The clinical findings indicate that there is no more 
than mild impairment associated with the radiculopathy.  
Thus, a rating in excess of 10 percent is not warranted for 
lumbar radiculopathy of the left side under Diagnostic Code 
8520.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Extraschedular Ratings

In the August 2008 supplemental statement of the case, the RO 
considered whether or not an extraschedular evaluation would 
be appropriate for each disability.  The Board agrees that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director of the Compensation and Pension Service or Under 
Secretary for Benefits for consideration of extraschedular 
evaluations for the disabilities at issue.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no evidence of frequent hospitalization for either 
disability.  The Veteran contends that he cannot work because 
of his back condition, and he submitted a March 2008 
statement from a VA  physician asserting that he could not be 
gainfully employed because of the severity of pain and 
limitation of motion due to lumbar degenerative spondylosis.  
The Veteran reported that he had retired form his job in a 
convenience store in 2004 outpatient treatment reports.  
However, at his recent hearing he reported that he had worked 
seasonally as a street vendor until two months previously but 
he had difficulty lifting heavy items.  Nevertheless, he has 
not provided any persuasive evidence that his impairment is 
not contemplated by the current schedular standards which 
show that the veteran's service- connected low back 
disability and left-sided radiculopathy warrant the assigned 
ratings but no more.  No unusual circumstances have been 
shown.  The VA physician's March 2008 statement is general in 
nature regarding schedular or extraschedular criteria, and 
the Board notes that although the physician reported marked 
limitation of motion, lumbar motion had most recently, in 
February 2008, been measured at 60 degrees of forward 
flexion, a moderate limitation.  The Board concludes that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim must be denied.


ORDER

An initial rating of 20 percent rating for degenerative disc 
disease of the lumbosacral spine is granted subject to the 
regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for lumbar 
radiculopathy of the left side is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


